Citation Nr: 0825963	
Decision Date: 08/01/08    Archive Date: 08/13/08

DOCKET NO.  06-17 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

1.  Entitlement to service connection for arthritis of the 
cervical spine, to include as secondary to a service-
connected low back disability.

2.  Entitlement to service connection for arthritis of the 
hands, with ulnar neuropathy, to include as secondary to a 
service-connected low back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and L.K., his spouse




ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1971 to 
June 1975.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia.

The veteran testified before the undersigned at a September 
2007 Central Office hearing.  A transcript of the hearing is 
of record.

In January 2008, the Board issued a decision which found that 
new and material evidence had been submitted to reopen the 
veteran's claims seeking service connection for arthritis of 
the cervical spine and hands, secondary to his service-
connected low back disability.  The Board then remanded the 
reopened claims to allow the Agency of Original Jurisdiction 
(AOJ) to further assist the veteran in the development of his 
claims, to include providing the veteran with a VA 
examination.  The requested development having been 
completed, the case is once again before the Board for 
appellate consideration of the issues on appeal.


FINDINGS OF FACT

1.  Degenerative arthritis of the cervical spine was not 
manifested in active service or within one year of service 
discharge; any current degenerative arthritis of the cervical 
spine is not otherwise etiologically related to such service 
or to a service-connected low back disability.

2.  Degenerative arthritis of the hands, with ulnar 
neuropathy, was not manifested in active service or within 
one year of service discharge; any current degenerative 
arthritis of the hands, with ulnar neuropathy, is not 
otherwise etiologically related to such service or to a 
service-connected low back disability.


CONCLUSIONS OF LAW

1.  Degenerative arthritis of the cervical spine and hands 
was not incurred in or aggravated by active duty service, 
service incurrence may not be presumed, nor was it 
proximately caused or aggravated by the veteran's service-
connected low back disorder.  38 U.S.C.A. §§ 1110, 1112, 
1113, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309(a), 3.310 (2007).

2.  Degenerative arthritis of the hands, with ulnar 
neuropathy, was not incurred in or aggravated by active duty 
service, service incurrence may not be presumed, nor was it 
proximately caused or aggravated by the veteran's service-
connected low back disorder.  38 U.S.C.A. §§ 1110, 1112, 
1113, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309(a), 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA 
must inform the veteran of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the veteran is 
expected to provide.  This notice must be provided prior to 
an initial unfavorable decision by the agency of original 
jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).
(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

In the instant case, the veteran received proper notification 
in a March 2005 notice letter.  This letter advised the 
veteran what information and evidence was needed to 
substantiate the claims decided herein and what information 
and evidence must be submitted by him, namely, any additional 
evidence and argument concerning the claimed condition and 
enough information for the RO to request records from the 
sources identified by the veteran.  He was specifically told 
that it was his responsibility to support the claims with 
appropriate evidence.  Finally, the notice letter advised him 
what information and evidence would be obtained by VA, 
namely, records like medical records, employment records, and 
records from other Federal agencies.  The duty to notify the 
veteran was satisfied under the circumstances of this case.  
38 U.S.C.A. § 5103. 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  A May 2007 VCAA letter provided such notice.

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2007).

The veteran's service medical records are associated with 
claims file.  In addition, his post-service treatment records 
and reports from the Martinsburg VA Medical Center (VAMC) and 
his identified private facilities have also been obtained.  
He has not identified any additional medical records that 
should be obtained prior to a decision.  Finally, the veteran 
was afforded a VA examination in February 2008.  See 38 
U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) 
(2007); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 
2002).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant 
in developing the facts pertinent to the issue on appeal is 
required to comply with the duty to assist.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Under 38 U.S.C. § 7104, Board decisions must be based on the 
entire record, with consideration of all the evidence.  In 
Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court held, 
in pertinent part, that the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
claimant.  The Federal Circuit has also held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease. If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38  C.F.R. § 
3.303(b).  Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).

Alternatively, for secondary service connection, it must be 
shown that the disability for which the claim is made is 
proximately due to or the result of service-connected disease 
or injury or that service-connected disease or injury has 
chronically worsened the disability for which service 
connection is sought.  38 C.F.R.               § 3.310 
(2006); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  
The Board notes that there was a recent amendment to the 
provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 
(Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a non-service-connected 
disability by a service-connected one is judged.  Although VA 
has indicated that the purpose of the regulation was merely 
to apply the Court's ruling in Allen, it was made clear in 
the comments to the regulation that the changes were intended 
to place a burden on the claimant to establish a pre-
aggravation baseline level of disability for the non-service-
connected disability before an award of service connection 
may be made.  This had not been VA's practice, which suggests 
that the recent change amounts to a substantive change.  
Given what appear to be substantive changes, and because the 
veteran's claim was pending before the regulatory change was 
made, the Board will consider the version of 38 C.F.R. § 
3.310 in effect before the change, which favors the veteran. 

In addition, certain chronic disabilities, including 
arthritis and organic diseases of the nervous system, are 
presumed to have been incurred in service if manifest to a 
degree of 10 percent within one year of discharge from 
service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 
3.307, 3.309(a).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  Reasonable doubt is a substantial doubt 
and one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2007).

The veteran contends that his service-connected low back 
disability is the proximate cause of, or has aggravated, his 
currently diagnosed degenerative arthritis of the cervical 
spine and hands, with ulnar neuropathy of the upper 
extremities.  Specifically, the veteran contends that 
degenerative arthritis of the lumbar spine has spread to 
cause his current disabilities.

Direct Service Connection

The veteran's service treatment records are silent for any 
musculoskeletal complaints unrelated to his service-connected 
low back disability.  Specifically, there are no complaints 
of cervical spine or neck pain during active service, nor are 
there complaints of pain or neuropathy of the upper 
extremities.  The Board finds that the lack of evidence of 
any complaints or treatment for such conditions during 
service weighs against a finding of entitlement to service 
connection on a direct basis.

The veteran's post-service medical records indicate that he 
first sought treatment for chronic neck pain in 1992.  The 
Board also notes an October 1987 treatment record indicates a 
past right hand surgery due to an ulnar nerve disorder.  
Thus, in addition to a lack of in-service evidence of the 
veteran's claimed upper extremity and cervical spine 
disorders, there is a nearly twelve and seventeen year, 
respectively, lapse in time between the veteran's active 
service and the first evidence of the claimed conditions.  
Such lapse in time also weighs against a claim for direct 
service connection.  Mense v. Derwinski, 1 Vet. App. 354, 356 
(1991) (holding that VA did not err in denying service 
connection when the veteran failed to provide evidence which 
demonstrated continuity of symptomatology, and failed to 
account for the lengthy time period for which there is no 
clinical documentation of his low back condition).  In this 
regard, the Board may, and will, consider in its assessment 
of direct service connection the passage of a lengthy period 
of time wherein the veteran has not complained of the 
maladies at issue.  See Maxson v. West, 12 Vet. App. 453, 459 
(1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 
1335, 1358 (Fed. Cir. 2002) (en banc).

Finally, there are no competent medical opinions of record 
which indicate that the veteran's claimed cervical spine or 
upper extremity disorders are directly related to an incident 
or disease in service.  In fact, there are no medical 
opinions of record or lay statements by the veteran which 
address a direct relationship between the claimed disorders 
and service.

In the absence of any cervical spine or upper extremity 
disorder during service or competent medical evidence linking 
the veteran's current disorders to service, the Board finds 
that a preponderance of the evidence is against service 
connection for a cervical spine or upper extremity disorder 
on a direct basis.  However, the Board notes that the veteran 
does not contend that these disabilities are due to service.  
Rather, he specifically contends that these disorders are 
related to his service-connected low back disability.  Thus, 
the Board will next consider whether service connection is 
warranted on a secondary basis.

Secondary Service Connection

As discussed above, the veteran contends that his claimed 
cervical spine and upper extremity disorders are related to 
his service-connected low back disability.  Specifically, the 
veteran argues that arthritis of the lumbar spine has spread 
to his cervical spine and upper extremities.  However, the 
record does not contain competent medical evidence 
establishing an etiological link between these current 
disorders and his service-connected low back disability.  In 
addition, there is no competent evidence of record that the 
veteran's low back disability has caused these conditions to 
increase in severity beyond their natural progression.  

The veteran was provided a VA examination in February 2008 to 
determine the etiology of his cervical spine and upper 
extremity disorders.  Initially, the Board observes that the 
VA examiner found no evidence of arthritis of the hands, as 
the claimed by the veteran.  However, the VA examiner 
diagnosed the veteran with radiculopathy of the right hand.  
The VA examiner reviewed the veteran's claims folder and 
opined that degenerative arthritis of the cervical spine with 
right radiculopathy is less likely as not a result of or 
aggravated by the service-connected lumbar spine disorder.  
The VA examiner noted the veteran's history of cervical pain, 
and observed that exacerbation of lower back pain did not 
elicit further complaints of neck pain.  In addition, the VA 
examiner noted that the arthritis of the cervical spine is 
chronic and further progression over the years is consistent 
with the natural course of the disease.

The Board acknowledges that the veteran's wife stated at the 
September 2007 Board hearing that she was informed by the 
veteran's physician that the veteran's current arthritis of 
the lumbar spine would eventually spread to other parts of 
the body.  However, this assertion is not supported by the 
competent medical evidence of record. As discussed above, 
there is no competent medical opinion contained in the record 
establishing an etiological link between the veteran's 
current low back disability and his cervical spine and upper 
extremity disorders.  In this regard, the Board notes that 
the connection between what a physician said and the layman's 
account of what he purportedly said, when filtered through a 
layman's sensibilities is attenuated and inherently 
unreliable.  See Robinette v. Brown, 8 Vet. App. 69, 77 
(1995); Dean v. Brown, 8 Vet. App. 449 (1995).  As such, 
these statements do not constitute a competent medical 
opinion upon which service connection may be granted.

As a final note, the Board also acknowledges that the veteran 
himself has claimed his currently diagnosed arthritis of the 
cervical spine with right radiculopathy are the result of or 
have been aggravated by his service-connected low back 
disability.  However, as a layman, the veteran has no 
competence to give a medical opinion on the diagnosis or 
etiology of a condition.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Consequently, lay assertions of medical 
diagnosis or etiology cannot constitute evidence upon which 
to grant the claim for service connection.  Lathan v. Brown, 
7 Vet. App. 359, 365 (1995).  

In sum, a preponderance of the competent probative evidence 
included in the record is against the veteran's assertion 
that his service-connected low back disability is the 
proximate cause of or has aggravated his currently diagnosed 
arthritis of the cervical spine with right radiculopathy.  In 
addition, a VA examiner has opined that the veteran's 
cervical spine and upper extremity disorders are not the 
result of, nor have they been aggravated by, the veteran's 
low back disability.  In addition, the facts of this case do 
not warrant presumptive service connection for either 
arthritis of the cervical spine or peripheral neuropathy of 
the upper extremities, because these conditions did not 
manifest to a degree of 10 percent within one year of his 
discharge from active service.  Accordingly, the Board 
concludes that the preponderance of the evidence is against 
the claim for service connection for arthritis of the 
cervical spine and peripheral neuropathy of the upper 
extremities, and the benefit of the doubt rule does not 
apply.  See 38 U.S.C.A. § 5107 (West 2002).

ORDER

Service connection for arthritis of the cervical spine is 
denied.

Service connection for arthritis of the hands, with ulnar 
neuropathy, is denied.


____________________________________________
WILLIAM YATES
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


